DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “piezoelectric thin film suspended over a carrier substrate”, as described in claims 1 and 14, “a cavity disposed between the piezoelectric thin-film and the carrier substrate, as described in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Election/Restrictions
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsesh (PG Pub 20080084135).

    PNG
    media_image1.png
    467
    636
    media_image1.png
    Greyscale

Annotated Figure 4A
Considering claim 1, Ramsesh (Annotated Figure 4A) teaches an apparatus, comprising: a piezoelectric thin film suspended above a carrier substrate, the piezoelectric thin film (306 + paragraph 0027) having a horizontal axis orientated along a length of the piezoelectric thin film and a center axis orientated along a width of the piezoelectric thin film, wherein the horizontal axis is perpendicular to the center axis and wherein the piezoelectric thin film comprises a first side and a second side with respect to the center axis (see annotated Figure 4A); an input interdigital transducer (IDT) comprising first interdigitated electrodes (304 + paragraph 0027) disposed at different locations along the horizontal axis and on the first side of the piezoelectric thin film, wherein each opposing pair of the first interdigitated electrodes is to selectively 
Considering claim 2, Ramsesh (Figure 4A) teaches wherein a first electrode of a first opposing pair of the first interdigitated electrodes is coupled to an input bus line, wherein a second electrode of the first opposing pair of the first interdigitated electrodes is coupled to an input ground line, wherein a third electrode of a first corresponding opposing pair of the second interdigitated electrodes is coupled to an output bus line and wherein a fourth electrode of the first corresponding opposing pair of the second interdigitated electrodes is coupled to an output ground line (implicit that an input IDS would have a first and second electrode and input bus line and input ground line along with an output IDS a third and fourth electrode output bus line and output ground line).
Considering claim 3, Ramsesh teaches wherein the acoustic wave travels within the piezoelectric thin film in at least one of a shear horizontal (SH0) laterally vibrating mode or a length extensional (SO) laterally vibrating mode (It has been held that where In re Best, 195 USPQ 430, 433)) and wherein the piezoelectric thin film comprises a lithium niobate thin film (paragraph 0009).
Considering claim 4, Ramsesh teaches wherein the acoustic wave travels within the piezoelectric thin film in at least one of a shear horizontal (SH0) laterally vibrating mode, a length extensional (S0) laterally vibrating mode, a first order thickness extensional (S1) mode or a thickness shear (A1) mode (paragraph 0029).
Considering claim 5, Ramsesh teaches wherein the piezoelectric thin film comprises one of lithium niobate thin film (paragraph 0009), lithium tantalate thin film, aluminum nitride thin film, scandium doped aluminum nitride thin film, potassium niobate thin film or potassium tantalite thin film.
Considering claims 6 and 15, Ramsesh teaches wherein the piezoelectric thin film comprises one of X-cut, Y-cut, rotated X-cut, rotated Z-cut or rotated Y-cut piezoelectric thin film (paragraph 0009) and comprises one of lithium niobate (paragraph 0009) thin film, lithium tantalate thin film, potassium niobate thin film or potassium tantalite thin film or where the piezoelectric thin film comprises c-axis grown aluminum nitride thin film or c-axis grown scandium doped aluminum nitride thin film.
Considering claim 7, Ramsesh (Figure 4A) teaches wherein the input IDT (304 + paragraph 0027) and the output IDT (310 + paragraph 0029) are symmetric about the center axis, wherein a first opposing pair of the first interdigitated electrodes is nearest to the center axis and is located an identical distance from the center axis as a corresponding first opposing pair of the second interdigitated electrodes of first equal 
Considering claim 8, Ramsesh teaches wherein the input electrical signal received at the input IDT is an input chirp signal with a bandwidth (B) and a duration (T) that varies in frequency over time, wherein frequency components of the input chirp signal are collected at the output IDT concurrently to form the compressed pulse, and wherein power of the input chirp signal is condensed resulting in an instantaneous power amplification of a time bandwidth (TB) product to signal (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 9, Ramsesh teaches wherein the input electrical signal received at the input IDT comprises discrete frequency components arranged in an order in time, wherein the discrete frequency components of the input electrical signal are collected at the output IDT concurrently to form the compressed pulse having a voltage gain greater than one (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 10, Ramsesh teaches wherein acoustic waves of the laterally vibrating mode are to propagate through the piezoelectric thin film with different delay times that are proportional to distances between each opposing pair of the second interdigitated electrodes and the corresponding opposing pair of the first interdigitated In re Best, 195 USPQ 430, 433)).
Considering claim 12, Ramsesh teaches wherein the piezoelectric thin film comprises an electromechanical coupling coefficient greater than 10 percent (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 13, Ramsesh teaches wherein the pitches of opposing pairs of the first interdigitated electrodes vary along the horizontal axis (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 14, Ramsesh (Figure 4A) teaches a system comprising: an antenna to receive an input electrical signal that varies in frequency over time (404 + paragraph 0032); and a passive voltage gain device, coupled with the antenna, the passive voltage gain device comprising: a piezoelectric thin film suspended above a carrier substrate, the piezoelectric thin film (306 + paragraph 0027) having a horizontal axis orientated along a length of the piezoelectric thin film and a center axis orientated along a width of the piezoelectric thin film, wherein the horizontal axis is perpendicular to the center axis and wherein the piezoelectric thin film comprises a first side and a second side with respect to the center axis (see annotated Figure 4A); an input interdigital transducer (IDT) comprising first interdigitated electrodes (304 + paragraph 
Considering claim 16, Ramsesh teaches wherein the acoustic wave travel within the piezoelectric thin film in at least one of a shear-horizontal (SH0) laterally vibrating mode, a length extensional (S0) laterally vibrating mode, a first order thickness extensional (S1) mode or a thickness shear (A1) mode (paragraph 0029), wherein the piezoelectric thin film comprises one of lithium niobate thin film (paragraph 0009), lithium tantalate thin film, aluminum nitride thin film, scandium doped aluminum nitride thin film, potassium niobate fin film or potassium tantalite thin film.
Considering claim 17, Ramsesh teaches wherein the input electrical signal is a monotonic electrical signal that varies in frequency over time (It has been held that In re Best, 195 USPQ 430, 433)).
Considering claim 18, Ramsesh teaches wherein the input electrical signal comprises discrete frequency components that are arranged in an order in time (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Considering claim 11, the prior art does not teach the apparatus of claim further comprising a cavity disposed between the piezoelectric thin-film and the carrier substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837